OPINION
                                         No. 04-12-00256-CV

                            IN THE INTEREST OF A.W., et al., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-01229
                             Honorable Richard Garcia, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 3, 2012

DISMISSED FOR LACK OF JURISDICTION

           This is an appeal of an order terminating appellant’s parental rights. The associate judge

signed a handwritten Associate Judge’s Report and Order on March 21, 2012. If the Associate

Judge’s Report and Order is a final, appealable order, the notice of appeal was due to be filed on

April 10, 2012. See TEX. FAM. CODE ANN. § 263.405(a) (West Supp. 2011); TEX. R. APP. P.

26.1(b). Appellant filed his notice of appeal on April 26, 2012. A motion for extension of time

is necessarily implied when an appellant, acting in good faith, files a notice of appeal beyond the

time allowed by Rule 26.1 but within the fifteen-day grace period provided by Rule 26.3 for

filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
                                                                                                       04-12-00256-CV


(construing the predecessor to Rule 26). In this case, however, appellant failed to file his notice

of appeal within the fifteen-day grace period, which ended on April 25, 2012. 1

         Appellant’s attorney filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), asserting this court has jurisdiction to consider appellant’s appeal; however, the appeal is

frivolous and without merit. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4

(Tex. App.—San Antonio May 21, 2003, no pet.) (mem. op.) (applying Anders procedure in

appeal from termination of parental rights). With regard to the jurisdictional issue, appellant’s

attorney initially argues that this court should not consider the Associate Judge’s Report and

Order to be a final, appealable order. Instead, appellant’s attorney argues that the trial court’s

typewritten twenty-two page order signed on May 8, 2012 should be considered the final order.

         In Pursley v. Ussery, this court previously addressed whether a handwritten “Final Order”

that disposed of the only issue that remained pending before the trial court constituted a final

judgment despite the trial court’s subsequent execution of a typewritten judgment. 982 S.W.2d
596, 599-600 (Tex. App.—San Antonio 1998, pet. denied). Pursley argued that we should not

take the position that a typewritten order signed more than thirty days after a handwritten order

was void because the execution of the typewritten order reflected common practice. Id. at 599.

We rejected this argument, noting “[b]ut whether this is ‘common practice’ is irrelevant to

whether the [handwritten] order was a final judgment.” Id. We held that the handwritten order

was a final, appealable judgment because it was presumed to be final as it followed a

conventional trial on the merits and it in fact disposed of the only issues and parties before the

court. Id.



1
  On May 16, 2012, this court issued an order requiring appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction. After reviewing the response filed, this court ordered the jurisdictional issue to be
carried with the appeal.

                                                          -2-
                                                                                    04-12-00256-CV


       In In re Rivera, No. 04-12-00025-CV, 2012 WL 219591, at *1 (Tex. App.—San Antonio

Jan. 25, 2012, orig. proceeding) (mem. op.), this court addressed what effect should be given to a

judge’s handwritten notes. This court cited State v. Fuller, No. 04-06-00898-CR, 1997 WL
136541, at *1 (Tex. App.—San Antonio March 26, 1997, no writ) (not designated for

publication), to assert that a judge’s notes are for his or her own convenience and form no part of

the record. Id.

       In this case, the record contains judge’s notes from several hearings held by the associate

judge, including the March 19, 2012 hearing that resulted in the Associate Judge’s Report and

Order signed on March 21, 2012. Accordingly, the Associate Judge’s Report and Order is

clearly distinct from the judge’s notes from the March 19, 2012 hearing.           Moreover, the

Associate Judge’s Report and Order states that the trial court held a trial on the merits which

gives rise to a presumption of finality. See Pursley, 982 S.W.2d at 598 (citing North East I.S.D.

v. Aldridge, 400 S.W.2d 893, 897-898 (Tex. 1966)). The Associate Judge’s Report and Order

also contains the following typewritten language, “After hearing, the following orders are issued

based on the findings and recommendations of the associate judge. All parties have been

notified of the contents of these ruling [sic] and right of appeal pursuant to Chapter 201, Texas

Family Code.” Finally, although adoption by the district judge was not required, the Associate

Judge’s Report and Order was signed as being adopted by the district judge on March 21, 2012.

See TEX. FAM. CODE ANN. § 201.2041(a) (West 2008).             Therefore, in view of all of the

foregoing, it appears that the handwritten Associate Judge’s Report and Order was a final,

appealable order.

       In addition to arguing that the typewritten order was the final order, the Anders brief also

asserts that the handwritten order cannot be considered final because it does not contain the



                                               -3-
                                                                                                       04-12-00256-CV


prominently displayed statement required to be included in a final order under section 263.405(b)

of the Texas Family Code. TEX. FAM. CODE ANN. § 263.405(b) (West Supp. 2012). Although it

might be erroneous not to include this statement, we conclude that the absence of the statement

does not affect the finality of the handwritten order.

           The Anders brief further asserts that the handwritten order did not contain the specific

findings required by section 161.001. Where an order does not contain such findings, however,

the finality of the order is not affected. Instead, the appellate court will remand for additional

findings. See In re M.H., 745 S.W.2d 424, 426 (Tex. App.—Houston [14th Dist.] 1988, no

writ). 2

           Finally, the Anders brief asserts Pursley is a divorce case, and parental rights are of

constitutional dimension; therefore, Pursley should be distinguished on this basis. The Texas

Supreme Court, however, has rejected a constitutional argument with regard to preservation of

error in parental termination cases, stating, “a court of appeals must not retreat from our error-

preservation standards to review unpreserved charge error in parental rights termination cases.”

In re B.L.D., 113 S.W.3d 340, 355 (Tex. 2003). Similarly, a court of appeals should not retreat

from the law governing the finality of judgments in parental rights termination cases. 3


2
  We further note that the handwritten order states that the termination was based on the grounds stated on the
record. The Anders brief cites one page of the Department’s argument in the reporter’s record to contend that only
one ground was stated on the record; however, the typewritten order included three different grounds. The page
after the cited page in the reporter’s record, however, included the Department’s argument on three additional
grounds, and the typewritten order actually included all four grounds argued by the Department as the basis for the
termination.
3
  The Anders brief does not raise an issue with regard to ineffective assistance for failing to timely file the notice of
appeal. Where the issue was raised in one of our sister courts, however, that court reasoned:

                     Appellant further claims trial counsel’s failure to file a notice of appeal constituted
           ineffective assistance. This court, however, does not have jurisdiction to consider any appeal
           unless our jurisdiction has been timely invoked. In re K.A.F., 160 S.W.3d at 928. We are aware
           of no authority allowing an appeal to continue because of ineffective assistance of counsel in
           failing to timely file the appeal. Although the higher court may grant an out-of-time appeal on
           these grounds, we may not suspend the rules to alter the time to perfect a civil appeal. See id.

                                                          -4-
                                                                                                04-12-00256-CV


                                                CONCLUSION

        Based on the record presented in the instant case, we hold that the Associate Judge’s

Report and Order signed on March 21, 2012, was a final, appealable order. Accordingly, the

appellant’s notice of appeal was untimely filed, and this appeal is dismissed for lack of

jurisdiction.

                                                        Catherine Stone, Chief Justice




        (claim that appellant should be allowed to pursue an out-of-time appeal on grounds of ineffective
        assistance had not been preserved by raising it in the court of appeals); and Tex. R. App. P. 2.

In re R.B.M., 338 S.W.3d 755, 757-58 (Tex. App.—Houston [14th Dist.] 2011, no pet.); see also In re J.G., No. 01-
11-00395-CV, 2012 WL 3041311, at *1 n.1 (Tex. App.—Houston [1st Dist.] July 26, 2012, no pet.) (mem. op.)
(quoting several courts holding the Texas Supreme Court has not granted an out-of-time appeal in a parental
termination case including this court’s decision in In re Deleon, No. 04-04-00434-CV, 2004 WL 1453489, at *1
(Tex. App.—San Antonio June 30, 2004, orig. proceeding) (mem. op.) (“We are unaware of an instance where the
Texas Supreme Court has granted an out-of-time appeal in a parental termination case.)).

                                                      -5-